Case 9:17-cv-00132-RC-ZJH Document 21 Filed 08/15/20 Page 1 of 2 PageID #: 97



                                 **NOT PRINTED FOR PUBLICATION**

                                IN THE UNITED STATES DISTRICT COURT

                                 FOR THE EASTERN DISTRICT OF TEXAS

                                                 LUFKIN DIVISION


SHERON GABRIEL TERRELL                                       §

VS.                                                          §                CIVIL ACTION NO. 9:17-CV-132

ZACHARY D. ROTH, et al.,                                     §

                                 ORDER ACCEPTING THE MAGISTRATE
                               JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Sheron Gabriel Terrell, an inmate currently confined at the Polunsky Unit with the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in

forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983 against the following

defendants: C/O III Zachary D. Roth, John Doe, Lieutenant Richard L. Ward, Lieutenant Brandon

E. Miles or Lieutenant Elton J. Miles,1 Assistant Warden Blake Lamb and Assistant Regional

Director Matt Gross.

         The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends dismissing this civil action as frivolous and for failure to state

a claim. Report and Recommendation (docket entry no. 19).

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge has been filed. Plaintiff did

file a “Notice to the Court of Immediate Release” on July 26, 2020 (docket entry no. 20). Plaintiff

states he has made parole, complains of the conditions of his confinement as they relate to COVID-

19 and then asks the Court to unilaterally stay all eleven cases plaintiff has currently pending in the


         1
             Plaintiff states they are brothers and it appears he does not know which one was involved in the incident at
issue.
Case 9:17-cv-00132-RC-ZJH Document 21 Filed 08/15/20 Page 2 of 2 PageID #: 98



Lufkin Division before receiving further notice by plaintiff.          Plaintiff has had sufficient

time to file Objections to the Report and Recommendation but failed to do so. There is no basis

to stay this action.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ACCEPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.
                   So ORDERED and SIGNED, Aug 15, 2020.


                                                                     ____________________
                                                                     Ron Clark
                                                                     Senior Judge




                                                  2
